UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6907


GERALD R. ST. VINCENT,

                  Petitioner – Appellant,

             v.

JOEL J. ZIEGLER, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00186-JPB-JES)


Submitted:    September 10, 2009        Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald R. St. Vincent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald R. St. Vincent, a federal prisoner, appeals the

district    court's   order   adopting   the   magistrate   judge’s

recommendation to dismiss and deny his 28 U.S.C. § 2241 (2006)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    See St. Vincent v. Ziegler, No. 3:08-cv-00186-

JPB-JES (N.D.W. Va. April 29, 2009).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  2